DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim set filed 20 November 2020 including pending claims 1-10 has been considered on the merits. Claims 1-10 are rejected.	

Specification
The use of the terms QIGEN® and ONETAQ®, which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant regards as the invention.
 	Claim 3 recites “the pad”. It isn’t clear which pad, the pad corresponds to because there is ambiguous antecedent basis e.g. the sample pad, the transfer pad, the reaction pad or another pad,  for this limitation in the claim. Which pad e.g. the sample pad, the transfer pad, the reaction pad or another pad,  does “the pad” corresponds to?
Claim 7 recites the limitation "the heat".  There is insufficient antecedent basis for this limitation in the claim.  The instance of ‘heat’ is only introduced in Claim 6.
Claim 7 recites the limitation "the microorganism".  There is insufficient antecedent basis for this limitation in the claim.  The microorganism is only positively claimed in Claim 6.  
Claim 7 recites the limitation "the PCR reaction solution" .  There is insufficient antecedent basis for this limitation in the claim.  The PCR reaction solution is only positively claimed in Claim 6.  
Claim 10 recites the limitations “the heat”. There is insufficient antecedent basis for this limitation in the claim. The instance of ‘heat’ is only introduced in Claim 9. 
Claim 10 recites “the microorganism”. There is insufficient antecedent basis for this limitation. The microorganism is only positively claimed in Claim 9.  
Claim 10 recites “the PCR reaction solution”. There is insufficient antecedent basis for this limitation. The PCR reaction solution is only positively claimed in Claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (“Nanophotonic Cell Lysis and Polymerase Chain Reaction with Gravity-Driven Cell Enrichment for Rapid Detection of Pathogens”).
Regarding claim 5, Cho teaches a photothermal PCR amplification method using an amplification/detection kit (referred to as an integrated molecular diagnostic system for rapid bacterial detection in the legend of Figure 1) including a gold thin film (see the legend of Figure 1, which recites “Au thin film on the nanoporous membrane absorbs the light and converts it into heat energy”) formed by depositing gold on a pad with an electron-beam (wherein the step of making the film is not given patentable weight in an apparatus claim) (see the second column on page 13872, which recites “an electron beam evaporator to deposit the Au thin film for the plasmonic layer”), comprising the steps:
irradiating a laser (see column 2 in page 13868 of Cho, which recites “lasers as a heating energy source”) having a predetermined intensity and a predetermined wavelength to the gold thin film for a first period (see Figure 3 and the legend thereof); 
stopping the laser irradiation to the gold thin film for a second period subsequent to the first period (see Figure 4 and the legend thereof, which recites “(4) Thermocycling by turning on and off an LED”); and 
repeating the irradiating of the laser and the stopping of the laser irradiation at a predetermined number of times (see Figure 4 and the legend thereof, which recites “(4) Thermocycling by turning on and off an LED”).
Regarding claim 6, Cho teaches the photothermal PCR amplification method of claim 5, wherein: 
for the first period, heat is transferred to the pad from the gold thin film to isolate DNA of a microorganism from a PCR reaction solution (see page 13870, which recites “bacteria were photothermally lysed efficiently. Next, we characterized the light-driven photothermal heat conversion of the Au coated nanoplasmonic pore membrane”) (see the legend of Figure 4, which recites “(B) The representative temperature profile for PCR. For the first 4 min, the temperature of the PCR chamber in the platform is maintained at 98 ± 3 °C for complete bacterial lysis and initial denaturation of DNA”).
Regarding claim 7, Cho teaches the photothermal PCR amplification method of claim 5, wherein: for the second period, the heat is emitted from the pad and DNA polymerization and primer annealing of the microorganism occur in the PCR reaction solution (see page 13870, which recites “bacteria were photothermally lysed efficiently. Next, we characterized the light-driven photothermal heat conversion of the Au coated nanoplasmonic pore membrane”) (see the legend of Figure 4, which recites “(B) The representative temperature profile for PCR. For the first 4 min, the temperature of the PCR chamber in the platform is maintained at 98 ± 3 °C for complete bacterial lysis and initial denaturation of DNA After 4 min, the thermal cycles were run: 95 ± 1.25 °C for denaturation and 60 ± 0.25 °C for annealing and extension”).
Regarding claim 8, Cho teaches a microorganism detection method using an amplification/detection kit (see abstract, which recites “nanoplasmonic optical antenna network-based ultrafast photonic PCR on a chip, and identified Escherichia coli”) including a gold thin film  (see the legend of Figure 1, which recites “Au thin film on the nanoporous membrane absorbs the light and converts it into heat energy”) formed by depositing gold on a pad with an electron-beam (wherein even though the step is disclosed in Cho, the step of making the film is not given patentable weight in an apparatus claim) (see the second column on page 13872, which recites “an electron beam evaporator to deposit the Au thin film for the plasmonic layer”), comprising the steps:
irradiating a laser (see column 2 in page 13868 of Cho, which recites “lasers as a heating energy source”) having a predetermined intensity and a predetermined wavelength to the gold thin film for a first period (see Figure 3 and the legend thereof); 
stopping the laser irradiation to the gold thin film for a second period subsequent to the first period (see Figure 4 and the legend thereof, which recites “(4) Thermocycling by turning on and off an LED”); and 
repeating the irradiating of the laser and the stopping of the laser irradiation at a predetermined number of times (e.g. 0, 10, 20 30 and 40, see Figure 4C)(see Figure 4 and the legend thereof, which recites “(4) Thermocycling by turning on and off an LED”), 
measuring light emitted from the amplification/detection kit after the repeating is terminated (see the legend of Figure 4, which recites “C Florescent images (left images) and fluorescent intensity (right figure) of the detection chambers after PCR amplification from 0 to 40 cycles”).
Regarding claim 9, Cho teaches the microorganism detection method of claim 8, wherein: 
for the first period, heat is transferred to the pad from the gold thin film to isolate DNA (which corresponds to bacterial lysis and denaturation of DNA) of a microorganism (e.g. E. coli) to be detected from a PCR reaction solution (see page 13870, which recites “[a]fter pathogenic bacterial capture and preconcentration from the sample, cell lysis is necessary to release the nucleic acids (NAs) into solution for further analysis”) (see page 13870, which recites “bacteria were photothermally lysed efficiently. Next, we characterized the light-driven photothermal heat conversion of the Au coated nanoplasmonic pore membrane”) (see the legend of Figure 4, which recites “(B) The representative temperature profile for PCR. For the first 4 min, the temperature of the PCR chamber in the platform is maintained at 98 ± 3 °C for complete bacterial lysis and initial denaturation of DNA”).
Regarding claim 10, Cho teaches the microorganism detection method of claim 8, wherein: 
for the second period, the heat is emitted from the pad and DNA polymerization (i.e. extension) and primer annealing of the microorganism occur in the PCR reaction solution (see page 13870, which recites “bacteria were photothermally lysed efficiently. Next, we characterized the light-driven photothermal heat conversion of the Au coated nanoplasmonic pore membrane”) (see the legend of Figure 4, which recites “(B) The representative temperature profile for PCR. For the first 4 min, the temperature of the PCR chamber in the platform is maintained at 98 ± 3 °C for complete bacterial lysis and initial denaturation of DNA After 4 min, the thermal cycles were run: 95 ± 1.25 °C for denaturation and 60 ± 0.25 °C for annealing and extension”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (“Microfluidic lab-on-a-chip platforms: requirements, characteristics and applications”) in view of Cho (“Nanophotonic Cell Lysis and Polymerase Chain Reaction with Gravity-Driven Cell Enrichment for Rapid Detection of Pathogens”).
Regarding claim 1, Mark et al teaches a kit (referred to as a lateral flow test in the legend of Figure 4) for amplification or detection comprising: 
a sample pad (see Figure 4) on which a PCR reaction solution is placed; 
a transfer pad (which corresponds to a conjugate pad, see Figure 4) positioned in contact with the sample pad (see Figure 4); 
a reaction pad (which corresponds to an incubation and detection pad, see Figure 4) into which the PCR reaction solution flowing from the sample pad through the transfer pad (i.e. conjugate pad) flows and which includes gold nanoparticles deposited on a first surface); and a sealing tape (referred to as a housing in Figure 4) configured to cover and seal a first surface of the transfer pad and a first surface of the reaction pad (see Figure 4).
	While Mark teaches nanoparticles on a first surface of a reaction pad, Mark doesn’t teach a gold thin film deposited on a first surface of a reaction pad. 
	In the analogous art of providing photonic polymerase chain reaction for detection of pathogens, Cho et al teaches an integrated molecular diagnostic system for rapid bacterial detection  having a gold film (see the second column on page 13868, which recites “plasmonic photothermal conversion of noble metal nanoparticles to PCR due to high efficiency and the possibility of POC applications using gold nanoparticles, gold thin films” and the second column on page 13872, which recites “an electron beam evaporator to deposit the Au thin film for the plasmonic layer”) and sealing the back of a membrane using a PCR sealing tape (see Figure 4 (3)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thin gold film disclosed by Cho into the lateral flow test disclosed by Mark for the benefit of efficiently enriching the first surface with bacteria, absorbing light and converting into heat energy thereby lysing the pathogen and of achieving thermal cycling (see also Figure 1, which recites “(B) Au-coated nanoporous membrane of the detection chamber has three roles: (1) Bacteria are enriched on the nanoporous membrane because the size of the pore is smaller than that of bacteria. (2) Au thin film on the nanoporous membrane absorbs the light and converts it into heat energy. As a result, pathogens are thermally lysed. (3) Then, PCR is performed by turning a light on and off repeatedly to achieve thermal cycling”).
Regarding claim 2, the combination of Mark and Cho teaches the amplification/detection kit of claim 1, wherein: 
the gold thin film is formed by depositing gold on the pad with an electron-beam (wherein the step of depositing a gold thin of a method of making the apparatus to form a gold thin film therein even though is disclosed, this method step is not given patentable weight in this apparatus claim) (see the second column on page 13872, which recites “an electron beam evaporator to deposit the Au thin film for the plasmonic layer”).
Regarding claim 3, the combination of Mark and Cho teaches the amplification/detection kit of claim 2, wherein: 
the pad is a glass fiber pad (see the first column on page 1176 of Mark, which recites “plates are made from glass fiber bundles and thus present a perfect interface between the light generating bead and the detector”).
Regarding claim 4, the combination of Mark and Cho teaches the amplification/detection kit of claim 1, wherein: 
the sample pad and the transfer pad are glass fiber pads (see the first column on page 1176 of Mark, which recites “plates are made from glass fiber bundles and thus present a perfect interface between the light generating bead and the detector”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaur et al (“A modular paper-and-plastic device for tuberculosis nucleic acid amplification testing in limited resource settings”) teaches a paper-based loop mediated isothermal amplification (LAMP) for DNA detection having reaction pads made of glass fiber (see the materials and methods section, which recites “[m]aterials for fabrication. Standard 17 glass fiber (referred to as paper pads henceforth)” and a sealing tape (referred to as a top seal) configured to cover and seal the reaction pads (see page 4, which recites “ a top seal of the device consisted of a combination of PSA and a transparency sheet cut to match the dimensions of the acrylic base, with an additional fap to ease peeling off. After addition of reagents, the top seal was pressed hard manually to ensure a good seal”). Kaur teaches detection after the DNA is amplified  (see DNA amplification and fluorescence detection in FLIPP-NAAT section on page 5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               




/CHRISTINE T MUI/         Primary Examiner, Art Unit 1797